Name: Commission Regulation (EEC) No 2294/87 of 30 July 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/42 Official Journal of the European Communities 31 . 7 . 87 COMMISSION REGULATION (EEC) No 2294/87 of 30 July 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the appli ­ cation of the subsidy system for oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27a (6) thereof, Whereas the provision of Article 27a of Regulation No 136/66/EEC have been amended with effect from the 1987/88 marketing year ; whereas Article 1 (2) and (3) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (3), as last amended by Regula ­ tion (EEC) No 2132/87 (4), specifies certain factors relating to the system of maximum guaranteed quantities ; whereas Commission Regulation (EEC) No 2681 /83 Q, as last amended by Regulation (EEC) No 2157/87 (*), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 32a of Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . In paragraph 1 , the last subparagraph is deleted. 2. Paragraph 2 is deleted . 3 . In particular 3, the last indent is replaced by : '  a maximum equal to the abovementioned maximum guaranteed quantity, plus 10 % .' 4. In paragraph 5, the last subparagraph is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3 OJ No L 163 , 22. 6 . 1983, p. 44. (4) OJ No L 200, 21 . 7 . 1987, p. 1 . 0 OJ No L 266, 28 . 9 . 1983 , p . 1 . (6) OJ No L 202, 23 . 7 . 1987, p . 27.